91 F.3d 152
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re HAMAKUA SUGAR CO., INC., a Hawaii Corporation, Debtor.WESTERN FARM CREDIT BANK, Appellant,v.CARLSMITH BALL WICHMAN MURRAY CASE & ICHIKI, AdministrativeCreditor, Appellee.
No. 94-17029.
United States Court of Appeals, Ninth Circuit.
Submitted July 10, 1996.*Decided July 18, 1996.

Before:  CHOY, O'SCANNLAIN, and LEAVY, Circuit Judges.


1
ORDER**


2
The Motion for Leave to Intervene for Limited Purpose of Filing Suggestion of Lack of Case or Controversy filed by Feder & Mills is DENIED.


3
The Motion of Appellant Western Farm Credit Bank for Order Authorizing Feder & Mills to File Amicus Curiae Brief or, in the Alternative, for Vacatur of District Court Order is DENIED.


4
Because the law firm of Carlsmith Ball Wichman Murray Case & Ichiki has released its claim to the cash collateral which was the subject of the bankruptcy court's July 14, 1993 order, this appeal is dismissed as moot.


5
We remand to the district court to allow the district court to determine whether to vacate its October 3, 1994 order.   See U.S. Bancorp Mortgage Co. v. Bonner Mall Partnership, 115 S.Ct. 386 (1994);   Dilley v. Gunn, 64 F.3d 1365 (9th Cir.1995).


6
DISMISSED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3